


--------------------------------------------------------------------------------



 Exhibit 10.1


December 26, 2007


Mr. Tracy J. Scott
BNCCORP, Inc.
322 East Main Street
Bismarck ND  58501


Re:           Retirement Agreement


Dear Tracy:


This letter agreement (the “Agreement”) confirms the terms that will govern your
resignation, by reason of retirement, from your offices and employment with
BNCCORP, Inc. (“BNC,” which for purposes of this Agreement includes all of its
subsidiaries).


1.  Retirement. You and BNC hereby confirm that you will retire effective as of
the close of business on December 31, 2007 (“Retirement Date”).  Accordingly,
you hereby irrevocably tender your resignation, as of the Retirement Date, as
Chairman of the Board of BNC and (except for your position as a director of BNC)
and from all positions and offices (including your position as a director of all
subsidiaries, including BNC National Bank) you hold with BNC.  BNC hereby
acknowledges your retirement and accepts your resignations effective as of the
Retirement Date. Subject to the execution in good faith by BNC’s Board of
Directors of its fiduciary duties, BNC agrees that the Board shall nominate you
for re-election at BNC’s 2009 annual meeting of stockholders as a director of
BNC.  Following the Retirement Date and thereafter for so long as you remain a
director, you will receive the same compensation as other outside non-employee
directors of BNC.  BNC will make a public announcement on or promptly following
the date hereof, in a mutually acceptable form, regarding your retirement.
 
2.  Compensation.  Following the Retirement Date through December 31, 2011, you
will be paid an aggregate of $1,125,000 (subject to any applicable withholding)
in equal semi-monthly  installments in recognition of your founding of BNC, and
of your years of prior service.
 
3.  Retirement Benefits.
 
(a)  Following the Retirement Date and through December 31, 2011, BNC will
continue your participation in its group health plan on the same terms as you
enjoyed prior to the Retirement Date (other than any changes in the plan cost,
terms and benefits that are applicable to all participants).  If BNC is unable
to continue your participation due to requirements of the plan administrator or
re-insurer, BNC will make alternative arrangements to provide you with
alternative coverage substantially the same as you currently have, through
December 31, 2011.
 
(b)  Following the Retirement Date and through December 31, 2011, BNC will
continue to make available to you the current BNC vehicle that you have on the
same terms as you enjoyed prior to the Retirement Date.
 
(c)  Following the Retirement Date and through December 31, 2011, BNC will
continue to provide you with the use of an appropriate office in consideration
of your past position but subject to BNC’s continued availability to provide
such office.  Notwithstanding the foregoing, BNC agrees that until December 31,
2009, you may continue to use your present office.
 
4.  Status of Other Benefits.  Except as expressly provided hereinabove, your
eligibility to participate in any of BNC’s employee benefit plans or programs
ceases on or after the Retirement Date in accordance with the terms and
conditions of each of those benefit plans and programs and your rights to
benefits under any of the employee benefit plans or programs, if any, are
governed by the terms and conditions of each of those employee benefit plans and
programs.
 
5.  Non-Compete.  In accordance with the terms of the Employment Agreement
between BNC and you, you agree that the non-competition provision contained in
Section 7 thereof shall continue to be applicable after the Retirement Date in
accordance with its terms. You also agree that thereafter you shall continue to
comply the provisions of Section 7 as long as you are serving as a director and
receiving payments and benefits from BNC under this Agreement.
 
6.  Miscellaneous.
 
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of North Dakota.
 
(b)  This Agreement sets forth all the consideration to which you are entitled
by reason of your retirement and resulting termination of your employment, and
you agree that you shall not be entitled to or eligible for any payments or
benefits under any other Company severance, bonus, retention or incentive
policy, arrangement or plan.
 
(c)  This Agreement constitute the entire agreement between us with respect to
the subject matter hereof and, except as expressly provided therein, supersede
all prior agreements with respect to any related subject matter.  This Agreement
and all rights and obligations hereunder are personal to BNC and you and shall
not be assignable, except in your case in accordance with the laws of descent
and distribution.
 
If you agree to these terms, please sign and date below and return this
Agreement.  This Agreement may be executed in counterparts and/or by facsimile
transmission, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


Sincerely,


BNCCORP, INC.




By:     /s/ Gregory K. Cleveland    
                        Gregory K. Cleveland
President and Chief Executive Officer


ACCEPTED AND AGREED:
 
/s/ Tracy J. Scott    
        Tracy J. Scott




Dated:  December 26, 2007

      
           
    


--------------------------------------------------------------------------------


